TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00025-CV



         Jerry Scarbrough, Denise Steele, and Melissa Victoria Deaton, Appellants

                                                v.

        Helen Purser, Sue E. Purser a/k/a Sue E. Van Zanten, Gary W. Purser, Jr.,
                  Joann M. Purser, and Elizabeth H. Tipton, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
          NO. 236,117-B, HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                                           ORDER

PER CURIAM

                 Appellants Jerry Scarbrough, Denise Steele, and Melissa Victoria Deaton filed a

motion on February 19, 2013, challenging the trial court’s orders sustaining contests to their

indigency. See Tex. R. App. P. 20.1(j)(1). Appellees Helen Purser, Sue E. Purser a/k/a Sue E.

Van Zanten, Gary W. Purser, Jr., Joann M. Purser, and Elizabeth H. Tipton filed a response

in opposition.

                 Having reviewed the motion, the response, and the record, we conclude that the

trial court’s orders did not constitute an abuse of its discretion. See Kastner v. Texas Bd. of Law

Exam’rs, No. 03-08-00515-CV, 2009 Tex. App. LEXIS 6381, at *5 (Tex. App.—Austin Aug. 12,

2009, no pet.) (mem. op.) (applying abuse-of-discretion standard to review trial court’s order

sustaining indigency contest). As such, we deny appellants’ motion. See Tex. R. App. P. 20.1(j)(4).
              It is ordered on February 27, 2013.




Before Justices Puryear, Rose and Goodwin




                                               2